65369: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65369


Short Caption:TUTTLE VS. STEWART TITLE OF NEV. HOLDINGClassification:Civil Appeal - General - Proper Person


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 13-CV-0132Case Status:Disposition Filed


Disqualifications:GibbonsPanel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/25/2014How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantInez Tuttle
					In Proper Person
				


RespondentJames D. TrussellRichard J. McGuffin
							(Alling & Jillson, Ltd.)
						Gregory D. Ott
							(Alling & Jillson, Ltd.)
						


RespondentJohn Connolly
					In Proper Person
				


RespondentMarilyn A. SpencerRichard J. McGuffin
							(Alling & Jillson, Ltd.)
						Gregory D. Ott
							(Alling & Jillson, Ltd.)
						


RespondentMarlena P. TrussellRichard J. McGuffin
							(Alling & Jillson, Ltd.)
						Gregory D. Ott
							(Alling & Jillson, Ltd.)
						


RespondentStewart Title CompanyAaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						


RespondentStewart Title of Nevada HoldingAaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						


RespondentSuzanne HaskinsAaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37616: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/08/2014Filing FeeFiling Fee due for Appeal.


04/08/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.14-11058




04/08/2014OtherChief Justice Mark Gibbons disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges


04/08/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-11061




04/08/2014Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (District Court Clerk)14-11063




04/09/2014Filing FeeFiling Fee Paid. $250.00 from Inez Tuttle and Lowell Tuttle.  Check No. 4019.


04/09/2014Case Status UpdatePilot Program Civil Appeals. Order and documents mailed to proper person appellant.  Civil proper person transcript request form due:  15 days.  Civil proper person appeal statement due: 40 days.


04/15/2014Notice of Appeal DocumentsFiled Case Appeal Statement.14-12008




04/28/2014Transcript RequestFiled Civil Proper Person Transcript Request Form.14-13729




05/21/2014BriefFiled Civil Proper Person Appeal Statement.14-16594




08/06/2014Order/ProceduralFiled Order Directing Transmission of Record and Proper Service. Record due from district court clerk: 15 days. Appellant: 15 days to properly serve the notice of appeal and civil proper person appeal statement on respondent John Connolly, and counsel for the remaining respondents.14-25787




08/20/2014Notice/IncomingFiled Certificate of Mailing Civil Proper Person Appeal Statement on Respondent John Connolly, and Counsel for the Remaining Respondents.14-27455




08/25/2014Record on Appeal DocumentsFiled Record on Appeal.


08/25/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP14-JH/MD/MC.14-37616